Case: 18-60873      Document: 00515446622         Page: 1    Date Filed: 06/09/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-60873                             June 9, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
ANGEL DELGADILLO CERVANTES,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A209 309 286


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Angel Delgadillo Cervantes, a native and citizen of Mexico, petitions for
review of the decision of the Board of Immigration Appeals (BIA) dismissing
his appeal from the Immigration Judge’s (IJ) order denying his application for
withholding of removal and alternative request for voluntary departure.
Delgadillo Cervantes asserts that the stabbing death of his aunt and uncle by
unknown individuals, coupled with a vague and unsubstantiated threat of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60873     Document: 00515446622      Page: 2    Date Filed: 06/09/2020


                                  No. 18-60873

harm he received after moving to this country in 2007, amounted to past
persecution and establish a well-founded fear of future persecution, if he
returns to Mexico, based on his membership in a “family-based particular
social group.” He acknowledges that this group was not specifically identified
before the IJ but argues, for the first time here, that his testimony at the merits
hearings should have alerted the IJ to this group.
      We review the BIA’s determination that an alien is not eligible for
withholding of removal for substantial evidence. Chen v. Gonzales, 470 F.3d
1131, 1134 (5th Cir. 2006).       We lack jurisdiction to consider Delgadillo
Cervantes’s newly raised, unexhausted argument regarding his additional
particular social group. See 8 U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d
314, 318 (5th Cir. 2009). We likewise lack jurisdiction to review the denial of
voluntary departure in this case. See Sattani v. Holder, 749 F.3d 368, 372-73
(5th Cir. 2014); see also 8 U.S.C. § 1229c(f); § 1252(a)(2)(B)(i).
      Substantial evidence supports the BIA’s conclusion that Delgadillo
Cervantes failed to show that he suffered past persecution. See Tesfamichael
v. Gonzales, 469 F.3d 109, 116 (5th Cir. 2006). Delgadillo Cervantes abandons
by failing to brief any argument specifically challenging the BIA’s
determination that he had not demonstrated a likelihood of future persecution
on account of a protected ground given that his fear of returning to his country
was based on a fear of generalized violence. See Soadje v. Ashcroft, 324 F.3d
830, 833 (5th Cir. 2003). Even had he briefed the argument, it would fail as
his testimony that he feared returning to Mexico because of general crime
provides substantial evidence supporting the BIA’s conclusion. See Majd v.
Gonzales, 446 F.3d 590, 595-96 (5th Cir. 2006).
      Accordingly, the petition for review is DENIED in part and DISMISSED
in part.



                                         2